DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-23 and 25-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination at least one tuner that is operable to receive broadcast-signals from transmitters, the broadcast-signals including metadata that includes a broadcast-station-name; and at least one controller-circuit in communication with the at least one tuner, the controller-circuit being configured to: store the metadata in a first-memory-location; detect metadata-sequences based on the metadata stored in the first-memory-location; count occurrences of each metadata-sequence; determine whether the counted occurrences of each metadata-sequence is greater than a first-threshold; based on the counted occurrences of each metadata-sequence being greater than the first-threshold, determine the broadcast-station-name; and store the determined broadcast-station-name in a second-memory-location, wherein each metadata-sequence, in accordance with graph theory, includes one or more records; each record is represented by a graph node; each record includes at least: a string that corresponds to a part of a name of a broadcast station; a counter of observations of the record; a timestamp of last observation; an average period of time between two strings being observed; one or more links to other records, corresponding to one or more graph arcs, observed after a current record including at least a counter of observations of the link and a timestamp of the last observation; and the controller-circuit is configured to detect metadata-sequences based on the stored records and the one or more links between records.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648